                                         Case 1:18-cv-11984-JPC-SN Document 96 Filed 09/01/21 Page 1 of 2

                                                                       Plaintiff's request is granted, and the stay is reinstated. The parties
gatlaw
    gregory a. tsonis, pllc
                              6800 jericho tpke
                              suite 120w                               shall submit a joint status update by October 6, 2021.
                              syosset, ny 11791
                              p: 516.393.5876                          SO ORDERED.
                              f: 516.393.5819
                              www.gatlawoffice.com
                                                                       Date: September 1, 2021
                              gtsonis@gatlawoffice.com
                                                                             New York, New York                _____________________
                                                                                                               JOHN P. CRONAN
                                                                                                               United States District Judge

                                 August 31, 2021

                                 Via ECF and E-Mail (CronanNYSDChambers@nysd.uscourts.gov)
                                 Hon. Judge John P. Cronan
                                 United States District Court
                                 Southern District of New York
                                 500 Pearl Street, Room 1320
                                 New York, NY 10007

                                                Re:      Lupardo v. The Armory Foundation
                                                         Civil Action No.: 18cv11984 (JPC) (SN)

                                 Dear Judge Cronan:

                                          I represent Plaintiff, Maria Lupardo, in connection with the above-referenced matter, and
                                 I write this letter on behalf of both parties. As the Court is aware, the parties had previously agreed
                                 to engage in a mediation and, as a result, had asked the Court to stay the matter pending completion
                                 of mediation, a request to which the Court consented. Last week, opposing counsel wrote to the
                                 Court seeking a lifting of the stay, and the Court obliged. I write this joint letter to seek
                                 reinstatement of the stay. The reason for opposing counsel’s request to have the stay lifted derived
                                 by errors from my office in terms of responding to particular requests by Defendant’s counsel over
                                 the last few weeks. Due to unexpected, and unfortunate, family circumstances, I was left with little
                                 choice but to take leave from my practice over the last three weeks. In my absence, attempted
                                 communications to opposing counsel were not properly conveyed leaving Defendant’s counsel to
                                 believe that the intended mediation was abandoned.

                                         Happily, I write to inform the Court that after speaking with Defendant’s counsel the parties
                                 are in agreement to proceed with mediation forthwith, and have agreed to complete a mediation
                                 by September 30, subject to the availability of the identified mediators. Given this agreement, we
                                 respectfully request that the Court reinstate the stay on this matter and, accordingly, stay decision
                                 on the pending motion for summary judgment until such time that the parties have had the
                                 opportunity to complete mediation under the terms stated above. Further, the parties will provide
                                 the Court with a joint status update by October 6, 2021. Despite this agreement, the parties do
                                 reserve the right to ask for the stay to be lifted upon reasonable notice to the other side. I apologize
                                 for the aforementioned delays which resulted in the Court’s necessary involvement, and endeavor
                                 to complete mediation as was originally intended by both parties.
                                     Case 1:18-cv-11984-JPC-SN Document 96 Filed 09/01/21 Page 2 of 2
gatlaw
    gregory a. tsonis, pllc




                              Respectfully Submitted,

                              _________/S/_____________
                              Gregory A. Tsonis




                                                                                                        2
